DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,047,230 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with John Ross Flynt on 07/21/2022.

	In the Claims:

	11. (Currently Amended) An interrogator comprising:
one or more lasers configured to emit one or more light pulses;
a cooling mechanism connected to [[the]] a single photon detector; 
an umbilical line connected to the one or more lasers at one end and a downhole fiber at an opposite end and wherein the umbilical line comprises a first fiber optic cable and a second fiber optic cable; and
the [[a]] single photon detector connected to the second fiber optic line.
16. (Currently Amended) A method for optimizing a sampling frequency comprising:
identifying a length of a fiber optic cable connected to an interrogator, wherein the interrogator includes a single photon detector, attached to a cooling mechanism, configured to receive a backscatter by detection with the single photon detector;
identifying one or more regions on the fiber optic cable in which a backscatter is received; and
optimizing the sampling frequency of a distributed acoustic system (DAS) by identifying a minimum time interval that is between an emission of a light pulse such that at no point in time the backscatter arrives back at the interrogator that corresponds to more than one spatial location along a sensing portion of the fiber optic cable.
Allowable Subject Matter
4.	Claims 1, 3-12, and 14-20 are allowed.

Claims 1, 3-12, and 14-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Ultra Long Range DTS (>300KM) To Support Deep Offshore and Long Tieback Developments”, Gyger et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein an interrogater including a single photon detector attached to a cooling mechanism, a downhole fiber attached to the umbilical line at the end opposite the interrogater as cited in independent claims 1 and 11; or identifying a length of a fiber optic cable connected to an interrogator having a single photon detector to receive a backscatter, optimizing a sampling frequency of the DAS by identifying a minimum time interval between an emission of a light pulse such that at no point in time the backscatter arrives back at the interrogator corresponding to more than one spatial location along a sensing portion of the cable as cited in independent claim 16.    

Instead, Gyger et al. disclose ultra long fiber optic sensing system for continuous and uninterrupted measurement over a linear distance of 330 km with a temperature repeatability for asset monitoring as a hot/cold spot associated to pipeline leaks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN M LE/Primary Examiner, Art Unit 2864